Citation Nr: 0915096	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), claimed as a heart problem, to include as secondary to 
service-connected chronic anxiety reaction, moderate, major 
depressive disorder, and diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO rating decision.  

In August 2007, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated CAD is shown as likely as not 
to have been aggravated by the service-connected chronic 
anxiety reaction and  major depression..  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by CAD is proximately due to or the 
result of the service-connected connected chronic anxiety 
reaction and major depressive disorder.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for CAD has been 
accomplished.  


II.  Analysis

The Veteran is currently asserting that service connection 
for coronary artery disease (CAD) is warranted on a secondary 
basis to include as aggravated by service-connected diabetes 
mellitus and chronic anxiety reaction and major depressive 
disorder.  


Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  

In the present case, the service-connected disabilities 
consist of chronic anxiety reaction, moderate, major 
depressive disorder; irritable colon syndrome with ulcerative 
colitis; diabetes mellitus; and diabetic peripheral 
neuropathy of the bilateral lower extremities.  

The medical evidence also shows a current diagnosis of CAD.  
In particular, a July 2000 private hospital admission record 
shows that the Veteran presented for complaints of chest 
discomfort.  The assessment was that of acute coronary 
syndrome/non-Q-wave myocardial infarction.  Also in July 
2000, the Veteran underwent a cardiac catheterization.  The 
post-operative conclusions were critical single vessel 
atherosclerotic coronary artery disease with mild two vessel 
CAD; and mild to moderate left ventricular dysfunction.  

Furthermore, the Veteran underwent a VA cardiology 
examination January 2004.  The examiner, a physician, 
reviewed the claims file and noted the Veteran's medical 
history to include diagnoses of CAD, status post myocardial 
infarction in July 2000, including two stent placements, 
hypertension, and diabetes mellitus, first diagnosed in June 
2003.  

After a physical examination, the examiner provided diagnoses 
of CAD; hypertension; type 2 diabetes; and hyperlipidemia.  

Since the record includes evidence of a current CAD diagnosis 
and evidence of service-connected disabilities, the first two 
elements of a secondary service connection claim are 
satisfied.  To warrant service connection, however, the 
Veteran must also establish an etiological connection between 
his current and service-connected disabilities.  See Wallin, 
11 Vet. App. at 512; Reiber, 7 Vet. App. 516-17.  

In that regard, the Veteran's private, treating cardiologist 
noted in a May 2003 treatment note that the Veteran had 
elevated glucose.  A May 2003 VA medical center (VAMC) 
nursing note indicated that, due to the cardiologist's 
identification of elevated blood sugar, the Veteran's blood 
sugar needed to be checked on a daily basis.  

The private cardiologist noted in March 2006 that the 
Veteran's anxiety remained problematic.  Similarly, the 
treating psychiatrist opined in a May 2006 handwritten note 
that the Veteran's diagnosed post-traumatic stress disorder, 
obsessive-compulsive disorder and bipolar disorders were 
major contributors to his heart attack in 2000.   

In October 2008, the Veteran underwent a VA examination.  The 
examiner, a physician, reviewed the claims file and noted the 
Veteran's medical history to include a July 2000 myocardial 
infarction, followed by two stent placements, and diagnoses 
of PTSD, diabetes, and high blood pressure.  

The examiner also documented the Veteran's current 
complaints, including shortness of breath on exertion and 
ankle swelling.  The Veteran denied orthopnea, a known 
valvular heart disease, heart failure, or arrhythmias.  The 
examiner then performed a physical examination and reviewed 
echocardiogram (EKG) test results.  

Based on his examination, the examiner provided diagnoses of 
CAD and diabetes mellitus.  He specified that the diabetes 
mellitus diagnosis was made after the Veteran's second stent 
placement.  

The examiner also opined that the Veteran's current CAD was 
less likely than not related to his active service, since the 
Veteran was 23 years old at the time of discharge and the 
chances of CAD at that time would be very slim.  

Similarly, he indicated that no definitive links have been 
found between PTSD and CAD.  The diabetes mellitus diagnosed 
in 2003, on the other hand, "could certainly" have worsened 
his CAD from that point on.  Diabetes mellitus would not 
likely be an inciting event, however, if the Veteran did not 
have diabetes mellitus prior to diagnosis of CAD.  

In support of his claim, the Veteran wrote in an October 2005 
statement that his service-connected disabilities had caused 
him significant stress, which he believed contributed to his 
heart problems.  

Based on a careful review, the Board finds the evidence to be 
in a state of relative equipoise in showing that the 
Veteran's service-connected psychiatric disability as likely 
as not play causative role in producing his recent heart 
attack.  Importantly, the private psychiatrist offered an 
uncontroverted opinion supporting the Veteran's claim.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Hanson 
v. Derwinski, 1 Vet. App. 512, 517 (1991).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for CAD on a secondary basis is 
warranted.  


ORDER

Service connection for coronary artery disease as secondary 
to service-connected chronic anxiety reaction, moderate, 
major depressive disorder, and diabetes mellitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


